Case 1:19-Cr-00059-PKC Documentl Filed~Ql/_Z_S/l£?_'_|:_>age _1_gf:___1:__

ll L;':”~,.`);` S‘.;‘.\f\’
UNITED sTATEs DISTRICT coURT j ';"'\;`UNH‘.\ ;”
soUTHERN DIsTRIcT oF NEw YoRK "’“ ' = .[;H‘URONK~ALLY pnng

._ __ _ ._ _ _. _ _ _ _ _. .._ _ __ X

x. ‘\"'»f "\"` ;f»
l/` l b

    

UNITED STATES OF AMERICA

__ v. ._

 

NIKET JAIN,

Defendant.

COUNT ONE
(Conspiracy to Commit Securities Fraud and Wire Fraud)

The Grand Jury charges:
Relevant Individuals and Entities

l. At all times relevant to this Indictment, a company (the
“Investment Company”) purported. to be a securities investment
advisor to a master fund (the “Master Fund”), a Cayman islands
limited partnership that purported to operate as a hedge fund with
a number of contributing on and off shore feeder funds. The
Investment Company was headquartered and operated from locations
in New York, New York.

2. At all times relevant to this Indictment, NIKET JAIN,
the defendant, served. as a .managing' member of the Investment
Company and, together with another managing member of the
Investment Company (“Individual~l”), controlled the Master Fund.

The Scheme to Defraud
3. From at least in or about 2010 up to and including in or

about 2014, NIKET JAIN, the defendant, working` together with

ll

w

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 2 of 11

Individual-l, raised approximately $20 million from investors by
falsely representing to them that the investments made through the
Mhster Fund were accumulating capital gains. In truth and in
fact, the investment of those investors' funds had either not taken
place or had actually resulted in substantial losses.
Notwithstanding those losses, JAIN and Individual-l drew down on
funds provided by the investors to pay JAIN, Individual-l, and the
Investment Company.
Statutory Alleggtions

4. From at least in or about 2010 up to and including in or
about 2014, in the Southern District of New York and elsewhere,
NIKET JAIN, the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate and agree
together and with each other to commit offenses against the United
States, to wit, securities fraud, in violation of Title 15, United
States Code, Sections 78j(b) & 78ff, and Title 17, Code of Federal
Regulations, Section 240.lOb-5, and wire fraud, in violation of
Title 18, United States Code, Section 1343.

5. It was a part and object of the conspiracy that NIKET
JAIN, the defendant, and others known and unknown, willfully and
knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails, and of
the facilities of national securities exchanges, would and did use

and employ, in connection.with the purchase and sale of securities,

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 3 of 11

manipulative and deceptive devices and contrivances, in violation
of Title l7, Code of Federal Regulations, Section 240.10b~5 by:
(a) employing devices, schemes, and artifices to defraud; (b)
making untrue statements of material fact and omitting to state
material facts necessary in order to make the Statements made, in
the light of the circumstances under which they were made, not
misleading; and (c) engaging in acts, practices, and courses of
business which operated and would operate as a fraud and deceit
upon persons, `in violation of Title 15, United. States Code,
Sections 78j(b) and 78ff.

6. It was a further part and object of the conspiracy that
NIKET JAIN, the defendanty and others known and unknown, willfully
and knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
would and did transmit and cause to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, in violation

of Title 18, United States Code, Section 1343.

Case 1:19-Cr-00059-PKC Document 1 Filed 0'1/28/19 Page 4 of 11

Overt Acts
7. In_ furtherance of the conspiracy' and to effect its

illegal objects, NIKET JAIN, the defendant, and Individual-l
committed the following overt acts, among others, in the Southern
District of New York and elsewhere:

a.In or about January 2012, Individual-l provided a
net asset valuation statement to a representative of an investor
(“Investor-l”). The net asset valuation statement falsely
represented that the total valuation of Investor-l’s holdings in
the Master Fund was approximately $18 million as of December 30,
2011, when in fact, the Master Fund brokerage account valuation
was approximately $7 million as of December 30, 2011,

b.In or about April and May 2012, JAIN doctored the
financial data contained in an account statement that had been
provided to the Investment Company by the Investment Company's
broker. The altered account statement was subsequently provided
to an auditor then conducting an audit of the Investment Company
at the request of Investor-l.

c.In or about February 2013, JAIN created falsely
inflated net asset valuation statements, which Individual-l
thereafter sent to an investor (“Investor-Z”). Each net asset
valuation statement falsely represented that the net asset value
per share held. by Investor-2 was over $1,100, when_ in fact,

Investor-Z's funds were never invested in any security.

’}'%

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 5 of 11

d.On or about March 23, 2013, Individual-l sent an
email to Investor-2 in which he falsely represented that Investor-
2's investment through the Master Fund earned a “net cumulative
20.3% return since inception,” when in fact, Investor-2's funds
were never invested, and no returns had been realized on Investor-
2’s funds.

e.On or about January 30, 2014, Individual-l sent an
email copying `JAIN, directing' the bank managing' an operating
account of the Investment Company to pay lnvestor-2 approximately
$271,000, purportedly as a return on investment, when in fact,
that money was not a return on Investor-2's investment, but was
money received by the operating account from a third-party company
controlled by Investor-l.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud)

The Grand Jury further charges:

8. The allegations contained in paragraphs 1, 2 and 7 of
this Indictment are hereby repeated, realleged,.and incorporated
by reference, as if fully set forth herein.

9. From at least in or about 2010 up to and including in or
about 2014, in the Southern District of New York and elsewhere,
NIKET JAIN, the defendant, willfully and knowingly, directly and

indirectlyy by use of the means and instrumentalities of interstate

 

`ra

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 6 of 11

commerce, and of the mails, and of the facilities of national
securities exchanges, used and employed, in connection with the
purchase and sale of securities, manipulative and deceptive
devices and contrivances, in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5 by: (a) employing devices, schemes,
and artifices to defraud; (b) making untrue statements of material
fact and omitting to state material facts necessary in order to
make the statements made, in the light of the circumstances under
which they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and_would operate
as a fraud and deceit upon persons, to wit, JAIN made and caused
to be made false representations to investors, including through
fraudulently altered. documents, that investments made through
funds controlled by JAIN were accumulating capital gains, whereas
in truth and in fact the investment of those investors' funds had

either not taken place or had actually resulted in substantial

losses.

(Title 15, United States Code, Sections 78j(b) & 78ff;
Title 17, Code of Federal Regulations, Section 240.10b-5;
and Title 18, United States Code, Section 2.)

COUNT THREE
(Wire Fraud)

The Grand Jury further charges:
lO. The allegations contained in paragraphs 1, 2 and 7 of

this Indictment are hereby repeated, realleged, and incorporated

(-J

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 7 of 11

by reference, as if fully set forth herein.

11. From at least in or about 2010 up to and including in
or about 2014, in the Southern District of New York and
elsewhere, NIKET JAIN, the defendant, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, JAIN,
through emails sent by Individual-l from New York, New York, to
Europe, among other locations, made and caused to be made false
representations to investors, including through fraudulently
altered documents, that investments made through funds
controlled by JAIN were accumulating capital gains, whereas in
truth and in fact the investment of those investors' funds had
either not taken place or had actually resulted in substantial

losses.

(Title 18, United States Code, Sections 1343 and 2.)

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 8 of 11

COUNT FOUR
(Obstruction of Justice)

The Grand Jury further charges:

12. The allegations contained in paragraphs 1, 2 and 7 of
this Indictment are hereby repeated, realleged, and incorporated
by reference, as if fully set forth herein.

13. On or about January 26, 2018, in the Southern District
of New York and elsewhere, NIKET JAIN, the defendant, knowingly,
intentionally, and corruptly obstructed, influenced, and impeded
an official proceeding, and, attempted_ to do so, to 'wit, JAIN
provided false sworn testimony in an official proceeding before
the Securities and Exchange Commission regarding his involvement
in the creation of false documents and the making of false
representations to investors who invested in funds controlled by
JAIN and Individual-l.

(Title 18, United States Code, Section 1512(c).)

\'1

fn

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 9 of 11

FORFEITURE ALLEGATIONS

14. As the result of committing the offenses alleged in
Counts One, Two, Three, and Four of this Indictment, NIKET JAIN,
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C), and Title
28, United States Code, Section 2461, any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of the offenses alleged in Counts
One, Two, Three, and Four of this Indictment.

Substitute Asset Provision
15. If any of the forfeitable property described above, as

a result of any act or omission of NIKET JAIN, the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
COurt;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

 

<’/
,

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19 Page 10 of 11

United States Code, Section 853(p), to seek forfeiture of any
other property of said defendant up to the value of the above
forfeitable property.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.) \

4 ibp ‘/”//7 MM 9-/%»»»_\'

Foreperson /GEOFFME§ s’. BERMAN
United States Attorney

 

Case 1:19-Cr-00059-PKC Document 1 Filed 01/28/19‘ Page 11 of 11

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
- v. _
NIKET JAIN,

Defendant.

INDICTMENT
19 Cr. __ ( )
(1 U.S.C. §§ 2, 371, 1343, 1512(C); 15
S C.

U. §§ 78j(b) & 78ff; 17 C.F.R. §
240.10b-5.)

GEOFFREY S. BERMAN
United States Attorney.

-,./Z/<-j //;°j//?

 

 

